Title: To James Madison from Jacob Lewis, [ca. 15–31 May 1813]
From: Lewis, Jacob
To: Madison, James


        
          Sir
          [ca. 15–31 May 1813]
        
        A sense of duty prompts me to take the liberty of giving you direct the following Information, the British fleet are before this port four in number, Consisting of one two decker and three Frigates, on the 14th. they were about two leagues from Montauge point,
        
        The situation of this port is such, that no resistan⟨ce⟩ Could be made even against so a small force, only 28 Gun boats are in Commission—the rest perishing, not a fire ship in readiness,
        A Copy of a letter received from Governor Tompkins has been transmited to the Secretary of the Navy. It ought to meet your Eye, the Substance of the same would apply to this City and its environs, a plan of defence has been Transmited which if adopted would tranquillise The inhabitants of this City, they all have approved of it, with the highest Consideration & Respt I have the honor to subscribe myself yr. Obt. Humbe. St
        
          J Lewis
        
      